In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1961V
                                         UNPUBLISHED


    MARA CORTER,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: June 5, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Summer Abel, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On December 15, 2017, Mara Corter filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Injury (SIRVA) as a result of an influenza (“flu”) vaccine administered on
September 26, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On June 3, 2020, Respondent filed his Amended Rule 4(c) report in which he
states that he does not contest that Petitioner is entitled to compensation in this case.
ECF 53 at 1. Specifically, Respondent states that “DICP will not continue to contest that

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner suffered SIRVA as defined by the Vaccine Injury Table.” Id. at 9. Specifically,
Petitioner had no recent history of pain, inflammation, or dysfunction of her left shoulder;
the onset of pain occurred within 48 hours after receipt of an intramuscular vaccination;
the pain was limited to the shoulder in which the vaccine was administered; and no
other condition or abnormality has been identified to explain Petitioner’s left shoulder
pain. Id. Respondent further agrees that petitioner suffered the residual effects of her
condition for more than six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2